This case was before us in 84 Conn. 531,80 A. 779. The pleadings remain unchanged.
The complaint alleges that the intestate suffered injuries through the derailment of the defendant's car by reason of the defendant permitting its trolley-car, equipped with front vestibule doors, which were very difficult and almost impossible to operate, with wheels *Page 84 
which were old, worn out, broken, cracked and worn flat on one side, and the flanges of which were worn out, chipped, broken, and insufficient to hold the car on the rail, and with old, worn out, and broken scrapers, to be operated over a track having, at or near the place of the accident, a switch and groove formed by a guard bolted to the rail, forming practically a guard-rail, in which the flange of the wheel ran along the inside of the right-hand rail, said groove being full of dirt, ice, and snow, causing the flange to rise upon and over the rail, located a few feet from the edge of a high embankment, at the base of which was a pond, and having no guard-rail to prevent derailment alongside of the rail nearest the embankment, and with no fence or other construction to obstruct the progress of the derailed car down the embankment.
The ground of negligence alleged was in permitting the use of the car at this time and place, in its then condition, with defective equipment, over a defective track having no proper safeguard to prevent or minimize the danger from derailment in the direction of the pond. Donovan
v. Connecticut Co., 84 Conn. 531, 534, 80 A. 779.
The plaintiff offered evidence in support of most of these defects. In at least one important particular, evidence was offered supplying the omission of the causal connection noted in the former opinion by proof that proper railroad construction required the said guard-rail, fence, or other construction in the direction of the pond, to prevent or minimize the danger from derailment.
The judge charged the jury: "And in all these respects, the doors, the flat wheel, the scrapers, the brakes, there has never been in this case anything or any evidence to show, or any circumstances which would permit you to say that those defects, if you should find the allegations true, had anything to do with causing this accident. You will, therefore, leave them out of *Page 85 
your consideration when you are deliberating in regard to your verdict in this case."
The facts claimed to have been proved by the plaintiff, as they appear in the finding, required this charge, so far as applied to the defective doors, scrapers, and brakes. So far it followed our former opinion.
The flat wheel was one of the defects in equipment to which the accident was attributed in the complaint. The finding sets forth: That the plaintiff offered evidence that the car had had a flat wheel thirteen days before the accident, and also on the night before, and on the morning of, the accident; and it sets forth that the defendant offered evidence that this car had been in use the three days prior to the accident, and had no flat wheel, or other wheel defect, at the time of the accident. Here was a conflict in the evidence.
In a late case this court said: "From an examination of the evidence it is apparent that there was a decided conflict in the testimony of the witnesses, and the weight to be given the evidence must have been one of the material questions in the determination of the case. It was for the jury to determine the credibility of the witnesses and the weight and effect of their evidence."Schleifenbaum v. Rundbaken, 81 Conn. 623, 624,70 A. 899; State v. Boylan, 79 Conn. 463, 470, 65 A. 595; State
v. Bissonnette, 83 Conn. 261, 266, 76 A. 288; Hogben v.Metropolitan Life Ins. Co., 69 Conn. 503, 510,38 A. 214; Occum Co. v. Sprague Mfg. Co., 34 Conn. 529, 538.
The finding of the existence of the flat wheel involved consideration of the credibility of witnesses, or of the weight or effect of evidence.
The plaintiff also offered evidence to prove that with a flat wheel "there is danger of its [the car] jumping"; that "they [the witnesses] should think it [the flat wheel] would derail it [the car]"; and that "the flat wheel might have a tendency to cause a derailment." *Page 86 
There was no evidence offered in contradiction of this; but, whether disputed or not, it was for the jury to find whether the flat wheel might cause a derailment.
If, then, the jury found that this car was equipped with a flat wheel, and that such a wheel might cause a derailment, and that the car in fact became derailed, could the jury legally infer or conclude that the cause, or one cause, of the derailment was the flat wheel?
All courts agree that the trier — judge or jury — may infer facts from those already found, upon which its ultimate conclusion may rest in whole or part. Bunnell
v. Berlin Iron Bridge Co., 66 Conn. 24, 36, 33 A. 533;C.  C. Electric Motor Co. v. D. Frisbie  Co., 66 Conn. 67,78, 33 A. 604; Doyle v. Boston  A. R. Co.,145 Mass. 386, 14 N.E. 461. And the jury may make all inferences and conclusions which, in their judgment and discretion, may logically and reasonably be drawn from the facts in evidence. North ChicagoStreet R. Co. v. Rodert, 203 Ill. 413, 67 N.E. 812; Columbus
v. Strassner, 138 Ind. 301, 34 N.E. 5, 37 id. 719;Gavett v. Manchester  L. R. Co., 16 Gray (Mass.) 501, 506.
The test is, not that the inference must unavoidably and unerringly point in one direction, but, rather, whether the rational mind could with reasonableness draw the inference. Hanrahan v. Baltimore City,114 Md. 517, 535, 79 A. 197; M'Elderry v. Flannagan, 1 Harris  G. (Md.) 308.
If two rational minds could reasonably draw different inferences from facts in evidence, whether controverted or uncontroverted, the decision is for the jury. Mumma
v. Easton  A. R. Co., 73 N.J.L. 653, 658, 65 A. 208;Harvell v. Weldon Lumber Co., 154 N.C. 254, 262,70 S.E. 389; Central Coal  Iron Co. v. Owens, 142 Ky. 19,21, 133 S.W. 966; Powers v. St. Louis Transit Co.,202 Mo. 267, 100 S.W. 655; Miller v. Sovereign Camp, *Page 87 140 Wis. 505, 507, 122 N.W. 1126; Galvin v. Brown McCabe, 53 Or. 598, 101 P. 671; Henry v. OmahaPacking Co., 81 Neb. 237, 115 N.W. 777.
In the first instance, the court determines whether there is any evidence having a logical and reasonable tendency to prove the fact, or the inference in dispute. If not, it should not submit the question to the jury.Theobald v. Shepard, 75 N. H. 52, 55, 71 A. 26; Gavett
v. Manchester  L. R. Co., 16 Gray (Mass.) 501. On the other hand, if reasonable men might find the fact or draw the inference, the court must leave the determination to the jury.
The court will judge the reasonableness of the inference claimed in the light of the evidence as weighed by its experience and knowledge of events, and if its conclusion be that there is no probability or presumption that would lead to this inference, it will exclude its consideration from the jury; if it conclude that there is such a probability or presumption, or that reasonable men, reasoning logically, might reach several conclusions, of which the one claimed was one, it will leave its finding and consideration to the jury. Doyle v.Boston  A. R. Co., 145 Mass. 386, 388, 14 N.E. 461.
An inference or conclusion that the flat wheel caused or tended to cause the derailment of this car was certainly one of the inferences which reasonable men might draw from the facts before the jury, and could not be held to be an illogical and unreasonable conclusion in view of the finding which the jury, on the evidence, were at liberty to make of the existence of the flat wheel, of its tendency to cause a derailment, and of the fact of the derailment.
The withdrawal of this ground of negligence from the jury was based upon the want of causal connection between the accident and the flat wheel; and the presence or absence of this causal connection was an inference *Page 88 
or conclusion which was within the province of the jury to make. Acker, Merrall  Condit Co. v.McGaw, 106 Md. 536, 551, 68 A. 17.
The court did not, in express terms, comply with the defendant's request that it charge the jury: "There is no reason why, in the nature of things, it is any more the duty of the defendant than of its motorman or conductors to inspect and test switches during storms, to see whether or not they are in such condition that cars can safely pass over them." But in effect it did.
We cannot quote the charge on this point in extenso.
Two extracts will suffice to show the justice of our interpretation. The court said: "And that there is no evidence, that I can remember, to show that there was any other agent who had a particular duty to inspect or clear it [the switch] at this time and place." The agent referred to was the intestate conductor. Later the court continued: "But I am asking you seriously to consider, taking all these circumstances into consideration, the fact that the snowplow had been through there within a few hours before this time; that this car was approaching a switch; that there was no other servant or agent of the corporation there; whether it was not the duty of that man, in passing over that switch, and he being practically the only man to do it at that time and place, whether it was not his duty to do it."
There was no evidence before the jury of any rule of the defendant or any duty which imposed an inspection of the switch and rails upon the conductor. Under the admitted circumstances of the case, we do not think such a duty, so foreign to the ordinary duties of a trolley-car conductor, should be found, without some definite proof of the existence of the specific duty.
The court properly charged the jury that, if the risk which befell the intestate was one of the ordinary risks of his occupation, or if an extraordinary risk which he *Page 89 
knew, and hence voluntarily assumed, no recovery could be had. The situation called for an explanation of what would, in law, constitute an ordinary and what an extraordinary risk. The limitation of the assumption of the extraordinary risk to mere knowledge was too narrow. The court should have said, if the jury found the risk to be an extraordinary one, there would be no assumption of it, unless the intestate voluntarily continued in the defendant's service after that risk was known to and comprehended by him.
Recent decisions discuss this subject and make unnecessary more than reference to them. Baer v. BairdMachine Co., 84 Conn. 269, 273, 79 A. 673; Belevicze
v. Platt Bros.  Co., 84 Conn. 632, 638, 81 A. 339.
The witness Rood, having testified that he had testified before the coroner, was inquired of: "Q. And you told him the car was going medium fast, didn't you?" The question was objected to, upon the ground that it should be asked by quoting from the coroner's testimony. The objection was improperly sustained. There is nothing in the record to indicate that the ruling so prejudiced the rights of the plaintiff that a new trial should be granted as a result of it. The objection belonged to that numerous company of objections whose use too often clogs trials, distracts the attention of the trier, and serves no useful legal purpose.
The analysis of the complaint in the former case was so clear that adherence to it will place the main issue before the jury with distinctness. For this reason, and because the other assignments of error are not likely to appear on another trial, we do not think it profitable to discuss them.
   There is error, the judgment is set aside, and a new trial is ordered.
In this opinion the other judges concurred.